Case 1:20-cr-O0 GRA Pll Grn POREMONR GCS EEG p02/21 Page 1 of 2

ATTORNEYS AT LAW
20 VESEY STREET, SUITE 1200
New Yor, New Yor 10007
(202) 732-0002 * Fax (212) 293-7224

MARK L. COHEN

PETER M. FRANKEL
Lous J. RUGGIERO
MINA KENNEDY
GHLLIAN M. FEEHAN*

35-07 90 STREET
JACKSON HEIGHTS, NEW Vor«K 11372
(718) 898-4000 + Fax (718) 898-0093
PLEASE DONGOT REPLY TO THIS OFFICE

* ADMITTED IN NU AND VENDING ADMISSION IN NY

July 2, 2021

Sen tase cy te acl meacteored
Fw
VIA ECF . Lb, 20 Hm

The Honorable Denise L. Cote ZL
Senior United States District Judge Z date 4é L
Southern District of New York tes * .
500 Pearl Street

New York, New York 10007

Oe eames €

Ct fees ted 0 strat. s old

Re: United States v. Edward Abreu .
20 Cr. 52 (DLC) we a5. by unis Lk

Dear Judge Cote: v/; aa j

Please recall that 1 represent Mr. Edward Abreu in the above-referenced matter. Mr.
Abreu is presently scheduled to appear before Your Honor for his sentencing hearing on July 16,
2021, at 11:00 a.m., and per Your Honor’s Individual Rules, the defense’s sentencing submission
is due today, July 2, 2021. For the reasons that follow, I write to request that Your Honor grant a
30-day adjournment of the sentencing hearing and adjust the parties’ respective sentencing
submissions accordingly. I have discussed this request with A.U.S.A. Thomas Wright, and the
Government has no objection.

As Your Honor is aware, the parties received the final draft of the United States
Probation Presentence Report (PSR) today, July 2, 2021, at which time we immediately
scheduled a telephone conference with Mr. Abreu at the Metropolitan Correctional Center for
July 6, 2021, at 1:00 p.m. The defense respectfully submits that it requires time to review the
final report with Mr. Abreu-—especially Probation’s sentencing recommendation and
justification—prior to finalizing and submitting its sentencing letter.

I apologize to Your Honor for submitting this adjournment request at the last minute. I
would have written to Your Honor earlier, but in all candor, I lost track of time, as I am in the
process of moving residences and have been and will continue to be living out of a hotel for three
weeks, Between being out of my home and training new office support staff post-COVID, I lost
track of my responsibilities to the Court on this case.

Therefore, I respectfully request a 30-day adjournment of Mr. Abreu’s sentencing hearing
and request that the due dates for the parties’ respective sentencing submissions be adjusted to

 
